ORDER
The Missouri Board of Probation and Parole appeals the circuit court’s declaratory judgment that Mr. Boulch’s prior placement in a 120-day program under Mo. Ann. Stat. § 559.115 (West Supp.2005) must not be counted as a “commitment” for purposes of Mo.Rev.Stat. § 558.019 (2000). We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed. Rule 84.16(b).